Citation Nr: 1615246	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-28 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2014 Board remand instructed the AOJ to schedule the Veteran for a VA psychological examination to determine the nature and etiology of his claimed mental disorder.  A review of the record reveals that the Veteran missed his examination due to a medical emergency.  The Veteran has requested that the examination be rescheduled.  As the Veteran has presented good cause for his failure to appear at the examination, his request will be granted and another mental health examination should be scheduled in compliance with the Board's initial remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination with an appropriately qualified mental health professional to determine the nature and etiology of any current acquired psychiatric disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner.  A record of the review of the claims file should be documented in the examination report.

Following the examination of the Veteran and a review of the record, the examiner should provide a medical opinion addressing the following:

a.  Identify the current psychiatric diagnoses.

b.  State whether the prior psychiatric diagnoses in the VA treatment records and the private treatment records to include PTSD, alcohol dependence, depressive disorder, NOS, anxiety disorder, mood disorder, and adjustment disorder with mixed features, are valid.  If not, state why.

c.  For each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in service or is otherwise etiologically related to his military service.

In answering the above, the VA examiner should consider and address the Veteran's lay statements regarding the nature and history of his mental health symptoms.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, readjudicate the issue on appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




